Exhibit 10.99

 

LOGO [g52945img_001.jpg]

 

Waiver Letter

 

December 18, 2002

 

BPF Onroerend Goed Lease en Financieringen B.V.

PO Box 55 (PAC EB 5000)

3870 DA Hoevelaken

The Netherlands

 

  Re: Waiver Letter for Lease Agreement between Modus Media International, B.V.
and BPF Onroerend Goed Lease en Financieringen B.V. dated February 4, 2000, and
the addendum dated October 18, 2001, including a Corporate Guarantee of Modus
Media International, Inc. of Modus Media International BV’s obligations under
this Lease agreement,

 

Modus Media International, B.V. (the “Lessee”) and BPF Onroerend Goed Lease en
Financieringen B.V. (the “Lessor”) entered into a lease agreement dated
February 4, 2000, and the addendum dated October 18, 2001, including a Corporate
Guarantee of Modus Media International, Inc. (“MMI”) of Lessee’s obligations, as
amended by the Amendment to Lease Agreement and Waiver Letter dated February 28,
2002 and the Second Amendment to Lease Agreement and Waiver Letter dated
December 3, 2002 (the “Lease”).

 

This Waiver Letter (this “Waiver”) provides for certain waivers to the Lease
under the terms and conditions set forth herein. Capitalized terms that are not
otherwise defined herein shall have the same meaning herein as in the Lease.

 

Section 1. Waiver.

 

MMI and certain of its subsidiaries have agreed to enter into certain
refinancing arrangements with financial institutions and other parties whereby
these financial institutions and other parties (the “Investors”) will purchase
certain notes from MMI and certain of its subsidiaries, including the Lessee. In
connection with the refinancing transactions contemplated by MMI and its
subsidiaries, the Lessee will enter into a Foreign Note Purchase Agreement among
Modus Media International Limited, Modus Media International Pte. Ltd., Modus
Media International Ireland (Holdings), the Lessee, various Investors and State
Street Bank and Trust Company as collateral agent (the “Foreign Note Purchase
Agreement”), as well as other security arrangements ancillary thereto.

 

In connection with these refinancing arrangements and at the request of the
Lessee, the Lessor hereby waives all rights and remedies, solely with respect to
the obligation set forth in the Section entitled “Liable Capital” of the Lease
that the Lessee will not assume any liability for the obligations of an
affiliated company without the Lessor’s prior permission.

 

[NYC] 388645.1



--------------------------------------------------------------------------------

LOGO [g52945img_001.jpg]

 

This Waiver shall be in effect from the date hereof until the maturity date of
the Foreign Note Purchase Agreement or other arrangements with the Investors. If
the Lessee seeks financing or refinancing that does not involve the Foreign Note
Purchase Agreement or the Investors, this Waiver shall be null and void, and the
Lessee shall be required to seek an independent waiver from the Lessor.

 

Section 2. Miscellaneous

 

All terms, conditions, representations, warranties, covenants and agreements set
forth in each of the Lease and the Guarantee, except as herein expressly waived
or amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

Modus Media International, B.V.       Modus Media International, Inc.

/s/ Terence M. Leahy

     

/s/ Terence M. Leahy

By:  

Terence M. Leahy

      By:  

Terence M. Leahy

Its:

         

Its:

 

Chairman

 

BPF Onroerend Goed Lease en Financieringen B.V.  

By:

   

Its:

   

 

[NYC] 388645.1